994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Maudessa E. JIMMERSON, Plaintiff Appellant,v.Donna E. SHALALA,* Secretary of theDepartment of Health and Human Services, DefendantAppellee.
No. 92-3588.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1993.Filed:  June 1, 1993.

Before JOHN R. GIBSON, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Maudessa E. Jimmerson appeals the Secretary's decision terminating her social security disability benefits after she recovered from breast cancer and lower back surgeries.  Following a hearing, the administrative law judge found that Ms. Jimmerson had experienced significant medical improvement and concluded on the basis of a vocational expert's testimony that Ms. Jimmerson has the residual functional capacity to return to her past relevant work as a social services case worker.  The district court1 affirmed, concluding that substantial evidence on the record as a whole supports the Secretary's decision.  On appeal, Ms. Jimmerson argues that the record demonstrates that her continuing medical problems-primarily lower back pain and stiffness and numbness in the right arm and hand-preclude her from returning to any of her prior jobs.  Having carefully reviewed the record, we agree that the Secretary's decision is supported by substantial evidence for the reasons stated in the district court's thorough opinion.  See 8th Cir.  R. 47B.


2
The judgment of the district court is affirmed.



*
 Donna E. Shalala is substituted for former Secretary of Health and Human Services, Louis W. Sullivan, M.D., as an appellee in this action under Fed.  R. App.  P. 43(c)


1
 The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge for the Western District of Missouri